NOTE: This order is nonprecedential.
United States Court of AppeaIs
1 for the FederaI Circuit
CARDIOSOM, L.L.C.,
Plo;intiff-Appellan.t,
V.
UNITED STATES,
Defen,dant-Appellee.
2010-5109
Appeal from the United StateS C0urt of Federa1
Clai1ns in case no. 08-CV-533, Judge LaWrence M. Baskir.
ON MOTION
ORDER
CardioSom, L.L.C. moves for an 80-day extension of
tiIne, until Decen1ber 2, 2010, to file its principal brief
CardioS0m states that the United States consents
Accordingly,
IT ls ORI)ERE1) THAT:
The motion is granted. No further extensions should
be anticipated.

CARDIOSOM V. US
Aus 1 6_2o1o
Date
cc: Jerry Stouck, Esq.
Anuj V0hra, Esq.
s2 1
2
FOR THE CoURT
/s/ J an Horbaly
J an Horbaly
Clerk
lLED
COUR'FOF AP?EAl.8 FOR
u3'Tl'lE FEDERAL ClRCUIT
ms 1 6 2010
1AnnoasALv
013